DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  
Line 15 recites, “the first radius,” and “the second radius,” cliam should be changed to recite –a first radius-- and –a second radius--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 16 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16 lines 1-2, the recitation, “the electrical connector of claim further comprising a spacer disposed about the contact element and within the base,” is vague and indefinite because the examiner is confused if this claim is supposed to depend on an independent claim or if the claim itself is an independent claim. If claim 16 is an independent claim, the preamble needs to be 
Regarding claim 17 line 15, the recitation, “wherein the diameter,” is vague and indefinite because the claim positively recites different diameters for different parts of the electrical connector and the examiner is unclear which diameter “the diameter” is referencing. Is it referencing the inner or outer diameter of the housing? Is it referencing the outer diameter of the first circumferential flange?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. [U.S. 10,892,576] in view of Zieman et al. [U.S. 2014/0120760].
Regarding claim 17, Lu discloses an electrical connector for use with a separable mating electrical connector, the electrical connector comprising: a base (fig. 3; 30) configured for secure insertion into an aperture defined by a component (fig. 7; 300), the base (30) defining a bore (fig. 7; 42) having an inner diameter (fig. 7; inner diameter of 46), and the base (30) having a longitudinal axis (fig. 7; center of 42); a contact element (fig. 7; 50, 52, 54) disposed within the bore (42) of the base (30), the diameter 60), and an outer diameter (fig. 7; outer diameter of 56) lesser than the inner diameter (diameter of 46) of the bore (42) of the base (30); and a circumferential flange (fig. 7; 58) extending radially outwardly from the housing (56) proximate the first end (56b) of the housing (56), the first circumferential flange (58) having an outer diameter (outer diameter of 58); and a retainer (fig. 7; 38b) receiving the contact element (58 is a part of 50) therein and capturing the contact element (50, 52, 54) to the base (30), wherein the diameter (diameter of 58), the first radius (radius of 60), the second radius (radius of the outer surface of 56), and the inner diameter (diameter of 46) of the bore (42) of the base (30) are selected to allow substantial radial movement (connector 20 is a floating connector which allows movement in the axial and radial direction, Col 2 ln 24 i.e. floating socket connector) of the annular contact element (50, 52, 54) with respect to the base (30); and wherein the contact element (50, 52, 54) is electrically engaged (Col 2-3 Ln 67-1) with the base (30) and in press-fit engagement (fig. 7; pressing of 34) with an inner surface of the base (30). 
Lu does not disclose a base configured for secure insertion into an aperture defined by a bus bar.
However Zieman teaches a base (fig. 2; 122) configured for insertion into an aperture (fig. 2; 152) of a bus bar (fig. 2; 14).
Therefore it would be obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a base configured for secure insertion into an aperture defined by a bus bar as suggested by Zieman for the benefit of providing improved conduction of signals in order to have exceptional quality of those signals during transmission.

Regarding claim 18, Lu modified by Zieman has been discussed above. Lu discloses a first array (fig. 3; 70) of flexible beams (70) extending toward the second end (56a) of the housing (56) of the contact element (50, 52, 54) from a base (fig. 3; 68) disposed radially within the housing (56) of the contact element (50, 52, 54) and proximate the first end (56b) of the housing (56) of the contact element (50, 52, 54).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. [U.S. 10,892,576] and Zieman et al. [U.S. 2014/0120760] as applied to claim 18 above, and further in view of Mark et al. [U.S. 2009/0197482].
Regarding claim 19, Lu and Zieman disclose all of the claim limitations except a second array of flexible beams extending toward the second end of the housing of the contact element from a base disposed radially within the base of the first array of flexible beams of the contact element and proximate the first end of the housing of the contact element.
However Mark teaches a second array (fig. 1; 14) of flexible beams (fig. 1; 16) extending toward the second end (fig. 1; top of 10) of the housing (fig. 1; 10) of the contact element (fig. 1) from a base (fig. 1; 24 of 14) disposed radially within the base (fig. 1; 24 of 12) of the first array (fig. 1; 12) of flexible beams (16) of the contact element (fig. 1) and proximate the first end (fig. 1; bottom of 10) of the housing (10) of the contact element (fig. 1).
Therefore it would be obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a second array of flexible beams extending toward the second end of the housing of the contact element from a base disposed radially within the base of the first array of flexible beams of the contact element and proximate the first end of the housing of the contact 

Regarding claim 20, Lu modified by Zieman and Mark has been discussed above. Lu discloses wherein the contact element (50, 52, 54) further comprises a ferrule (54) having a shaft (fig. 3; 100) and a flange (fig. 3; 104) connected to the shaft (100) at a first end (56b) thereof, the shaft (100) received radially within the housing (56).

Allowable Subject Matter
Claims 1-9 and 11-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to teach, provide or suggest a circumferential flange extending radially outwardly from the cylindrical housing proximate the first end of the cylindrical housing, the first circumferential flange having an outer diameter; a first part-circumferential flange extending radially outwardly from the cylindrical housing proximate the second end of the cylindrical housing, the first part-circumferential flange having a first radius and a first arc length; and a second part-circumferential flange extending radially outwardly from the cylindrical housing proximate the second end of the cylindrical housing, the second part-circumferential flange having a second radius and a second arc length combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 9, the prior art of record fails to teach, provide or suggest a circumferential flange extending radially outwardly from .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E HARCUM/               Examiner, Art Unit 2831